UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-7239



MICHAEL R. SOUTHALL,

                                                Petitioner - Appellant,

          versus


ROBERT KUPEC, Warden; ATTORNEY GENERAL FOR THE
STATE OF MARYLAND,

                                               Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-00-1246-AW)


Submitted:   October 4, 2001                 Decided:   October 11, 2001


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael R. Southall, Appellant Pro Se.    Celia Anderson Davis,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Michael R. Southall seeks to appeal the district court’s

orders denying relief on his petition filed under 28 U.S.C.A.

§ 2254 (West 1994 & Supp. 2001), and his motion to reconsider.          We

have reviewed the record and the district court’s opinions and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court. See Southall v. Kupec, No. CA-00-1246-AW (D. Md. filed Aug.

9, 2000; entered Aug. 10, 2000; Sept. 6, 2000); see also Crawley v.

Catoe, 257 F.3d 395 (4th Cir. 2001).         We dispense with oral argu-

ment   because   the   facts   and   legal   contentions   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  DISMISSED




                                      2